               Case 3:20-cv-00893-RS Document 48 Filed 08/28/20 Page 1 of 3
      


    Deepak Gupta (pro hac vice)                                     XAVIER BECERRA
      GUPTA WESSLER PLLC                                              ATTORNEY GENERAL OF CALIFORNIA
    1900 L Street, NW, Suite 312                                    MYUNG J. PARK
      Washington, DC 20036                                            SUPERVISING DEPUTY ATTORNEY GENERAL
                                                                    Michael S. Dorsi, State Bar No. 281865
      (202) 888-1741
                                                                      Linda L. Gandara, State Bar No. 194667
    deepak@guptawessler.com                                         Deputy Attorney General
                                                                      455 Golden Gate Avenue, Suite 11000
    Neil K. Sawhney (State Bar No. 300130)                          San Francisco, CA 94102-7004
      GUPTA WESSLER PLLC                                              (415) 510-3802
    100 Pine Street, Suite 1250                                     Michael.Dorsi@doj.ca.gov
     San Francisco, CA 94111
      (415) 573-0336                                                  Attorneys for Defendants
     neil@guptawessler.com

     Alene Anello (State Bar No. 316387)
      ANIMAL LEGAL DEFENSE FUND
   525 East Cotati Avenue
   Cotati, CA 94931
      (707) 795-2533
   aanello@aldf.org

   Attorneys for Plaintiff
                                  UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO DIVISION


        MIYOKO’S KITCHEN,
               Plaintiff,                                   Case No. 3:20-cv-00893-RS
          v.                                                  Hon. Richard Seeborg
 
          KAREN ROSS, in her official capacity                STIPULATION AND ORDER

          as Secretary of the California                      CONTINUING CASE
       Department of Food and Agriculture,                 MANAGEMENT CONFERENCE
          and STEPHEN BEAM, in his official
       capacity as Branch Chief of the Milk                Current date: September 3, 2020
          and Dairy Food Safety Branch,                       Time:         10:00 am
                                                           Courtroom: 3
              Defendants.
                                                              Trial Date:   Not Set
                                                           Action Filed: February 6, 2020



 

 


                   Stipulation and Order Continuing Case Management Conference (Case No. 3:20-cv-893-RS)
              Case 3:20-cv-00893-RS Document 48 Filed 08/28/20 Page 2 of 3
      


                                                       STIPULATION
               WHEREAS, the initial case management conference previously set for July 23, 2020 was
 
      continued to September 3, 2020,
 
                 WHEREAS, the Court issued its order granting in part and denying in part the plaintiff
 
      Miyoko’s Kitchen’s motion for preliminary injunction (ECF No. 46) on August 21, 2020,
 
                 WHEREAS, the parties have agreed that continuing the case management conference for
  

     several weeks would allow the parties to consider their respective approaches in light of the Court’s

     recent preliminary-injunction order and to confer as to how to move the case forward,
              WHEREAS, counsel for the parties are available to participate in a case management

      conference by telephone on Thursday, October 1, 2020,

                 THE PARTIES STIPULATE TO AND JOINTLY REQUEST THE COURT TO

      ORDER the initial case management conference be continued to October 1, 2020 at 10:00 am.
   All parties shall appear telephonically and must contact Court Conference at (866) 582-6878 at least
   one week prior to the Conference to arrange their participation.
      Dated: August 28, 2020                               Respectfully submitted,

          /s/ Michael S. Dorsi                                          /s/Neil K. Sawhney
        Michael S. Dorsi, State Bar No. 281865                        Neil K. Sawhney (State Bar No. 300130)
          Linda L. Gandara, State Bar No. 194667                        GUPTA WESSLER PLLC
        Deputy Attorneys General                                      100 Pine Street, Suite 1250
          455 Golden Gate Avenue, Suite 11000                           San Francisco, CA 94111
        San Francisco, CA 94102-7004                                  (415) 573-03361
          (415) 510-3802                                                neil@guptawessler.com
       Michael.Dorsi@doj.ca.gov
                                                                        Deepak Gupta (pro hac vice)
       Attorney for Defendants                                       GUPTA WESSLER PLLC
                                                                        1900 L Street, NW, Suite 312
                                                                     Washington, DC 20036
          As the attorney e-filing this document,                       (202) 888-1741
       Neil K. Sawhney attests that                                  deepak@guptawessler.com
          Michael S. Dorsi concurred in
       the filing of this document.                                  Alene Anello (State Bar No. 316387)
          /s/ Neil K. Sawhney                                           ANIMAL LEGAL DEFENSE FUND
                                                                     525 East Cotati Avenue
                                                                        Cotati, CA 94931
                                                                     (707) 795-2533
                                                                        aanello@aldf.org
 
                                                                        Attorneys for Plaintiff
 

                                                                  -1-
                     Stipulation and Order Continuing Case Management Conference (Case No. 3:20-cv-893-RS)
           Case 3:20-cv-00893-RS Document 48 Filed 08/28/20 Page 3 of 3
      


                                                        ORDER
           Plaintiff Miyoko’s Kitchen and Defendants Karen Ross, in her official capacity as Secretary
    of the California Department of Food and Agriculture, and Stephen Beam, in his official capacity as
 
      Branch Chief of the Milk and Dairy Food Safety Branch, stipulate to a continuance of the initial case
 
      management conference currently set for September 3, 2020 at 10:00am. Finding good cause, this
 
      Court hereby continues the case management conference to October 1, 2020 at 10:00 am.
     All parties shall appear telephonically and must contact Court Conference at (866) 582-6878 at least
      one week prior to the Conference to arrange their participation.
  

            IT IS SO ORDERED.

                 8/28 2020
             Dated: ____,
                                                                 ____________________________
                                                                 HON. RICHARD SEEBORG
                                                                    UNITED STATES DISTRICT JUDGE







 

 

 















 

 

                                                              -2-
                 Stipulation and Order Continuing Case Management Conference (Case No. 3:20-cv-893-RS)
